Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kwame Gyamfi appeals the district court’s orders denying his motion for a default judgment, denying reconsideration of that order, and dismissing his claims filed under the Bank Secrecy Act, the United States Patriot Act, and the Right to Financial Privacy Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gyamfi v. Wells-Fargo-Wachovia Bank, No. 8:09-cv-03001-DKC (D. Md. Mar. 8, 2010, June 15, 2010, Dec. 14, 2010, & Jan. 31, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.